Citation Nr: 0509285	
Decision Date: 03/29/05    Archive Date: 04/07/05	

DOCKET NO.  03-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
February 1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs, which denied the veteran's claim for 
service connection for a right knee disability.  The 
veteran's file is currently under the jurisdiction of the 
Atlanta, Georgia, Regional Office (RO).  

The veteran testified at a hearing at the RO in July 2002 and 
at a Travel Board hearing held before the undersigned in 
January 2005, also at the RO.  Transcripts of both hearings 
are of record.  

In response to a request from the veteran, the appeal has 
been advanced on the Board's docket in accordance with 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.600(c) 
(2004).  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable and 
may have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.

2.  The veteran served in Headquarters Company, 10th Port of 
Embarkation (POE), a unit which participated in the Naples-
Foggia Campaign during World War II; his military 
occupational specialty (MOS) was automotive mechanic.

3.  The veteran did not engage in combat with the enemy 
during his service in World War II.

4.  The veteran currently has severe medial compartment joint 
space narrowing of the knees, right greater than left, 
without fractures or dislocations; an old medial collateral 
ligament injury of the right knee; and severe degenerative 
changes of the knees bilaterally.

5.  The first medical evidence of a right knee disability is 
dated decades after separation from service.

6.  The current right knee disability, documented many years 
after separation from service, is not the result of an injury 
or disease of the right knee in service.


CONCLUSION OF LAW

A right knee disorder was not incurred in active military 
service, and arthritis of the right knee may not be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in February 2002, prior to 
the initial decision on the claim in April 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for a right knee disability.  The RO informed the veteran of 
the information or evidence it needed from him and what he 
could do to help with his claim.  The RO also informed the 
veteran that it would help him obtain private treatment 
records if he filed out certain Release of Information forms 
that would enable the RO to assist him in this regard, and 
the RO provided him with the forms. The RO told the veteran 
what had already been done regarding his claim including that 
it had requested certain records from a private doctor and 
asked the veteran to indicate the years that he had been 
treated by this doctor.  The RO also advised the veteran what 
VA would do to assist him in the development of his claim.  
Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has also informed the veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Although service medical records 
could not be obtained, the RO did everything that it could do 
to search for these records or to obtain alternative records.  
The RO was informed by the NPRC that it had attempted to get 
alternate records from the Army Surgeon General's Office 
(SGO) but that there were no records there.  The RO also 
informed the NPRC that the veteran alleged that he was 
treated in service at the 300th General Hospital in Naples, 
Italy, and the NPRC responded that it had investigated the 
allegation and searched for inpatient clinical records but no 
clinical records were available and that they were probably 
destroyed in the fire as well.  The veteran was aware that 
his service medical records were unavailable and discussed 
this with the decision review officer (DRO) at a hearing in 
July 2002.  The RO obtained VA medical records which are in 
the claims file and which have been reviewed by both the RO 
and the Board in connection with the appellant's claim.  
Private medical records are also in the claims file.  The 
transcripts of two hearings held in connection with the 
veteran's claim, one before the RO, and the other before the 
Board, are of record.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case. 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as arthritis, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Under  38 U.S.C. § 1154(b), satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999), published at 
65 Fed. Reg. 6,256, 6,258 (2000).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed injury or event in service is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged injury 
or event.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed injury or event.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

Current medical evidence in this case shows that the veteran 
has a right knee disability, and this matter is not in 
dispute.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Specifically, a January 2002 VA x-ray report pertaining to 
the right knee shows that the veteran currently has severe 
medial compartment joint space narrowing of the knees, right 
greater than left, without fractures or dislocations; an old 
medial collateral ligament injury of the right knee; and 
severe degenerative changes of the knees bilaterally.  
Moreover, other records show the diagnosis of degenerative 
joint disease or arthritis of the right knee.

The veteran contends that during World War II service in 
Italy, he received a shrapnel wound to the right knee during 
combat in Naples for which he was hospitalized at the 300th 
General Hospital where his treatment included surgery.  He 
has requested that the Board apply section 1154(b) to his 
case.  He maintains that, after release from the hospital he 
was returned to the motor pool where he remained until he was 
sent back to the United States.  He claims that he was told 
that the knee would never get any better and that he has had 
problems with it ever since.  

With regard to the application of section 1154(b), the Board 
notes that on an application for VA pension, received by the 
RO in December 1985, the veteran noted a shrapnel injury to 
the right leg and knee and indicated that his organization at 
the time of the injury was "34th Div., 5th Army".  At the 
July 2002 hearing before the DRO, he stated that he was a 
member of the "10th Army, the 34th Infantry Division" and 
then stated that he was with the 10th Mountain Division both 
before and after his injury and that he was assigned to a 
motor pool.  WD AGO Form 53-55, Enlisted Record and Report of 
Separation, Honorable Discharge, shows that the veteran's 
organization was Headquarters Company, 10th Port of 
Embarkation (POE or "10th Port").  The veteran's military 
occupational specialty (MOS) was automotive mechanic, and 
under "Battles and Campaigns", the form shows "Naples 
Foggia".  

There is no evidence in this case that the veteran served 
with the 10th Mountain Division.  The 10th Port was a 
transportation battalion which provided support for U.S. 
Fifth and Seventh Army forces during the veteran's period of 
active duty.  See www.lic.eustis.army.mil/transhistories.htm; 
Biggs Library and Information Center, Fort Eustis Virginia 
("The 10th Transportation Battalion was constituted 6 July 
1942 in the Army of the United States as Headquarters and 
Headquarters Company, 10th Port of Embarkation.").  Thus, the 
veteran's unit served in support of the Fifth Army's 34th 
Infantry Division, but there is no evidence that he was a 
member of the 34th Infantry Division.  During the veteran's 
time in service, the 10th Port's activities included the 
following:

In August 1944, the 10th Port moved to 
Naples with the mission of boarding the 
U.S. Seventh Army forces for an invasion 
into Southern France.  On 1 September 
1944, the 10th Port deployed to the 
heavily damaged port at Leghorn where the 
unit continued to support U.S. Fifth Army 
forces.  On 25 November 1945 the unit 
assumed responsibility for port 
operations at both Naples and Leghorn 
until the 10th Port was inactivated on 31 
January 1947. 

Because the veteran served in a combat support unit, rather 
than a combat unit; because his MOS was not a combat MOS; and 
because he has received no medals, decorations, or awards 
which indicate that he participated in combat, the Board 
concludes that the veteran did not engage in combat with the 
enemy during his service in World War II.  In particular, the 
Board notes with regard to the veteran's claim that he 
sustained a shrapnel wound to the knee in combat that there 
is no evidence that he was awarded the Purple Heart medal for 
this wound.  In concluding that he did not engage in combat 
with the enemy, the Board notes that no evidence indicates 
that the veteran actually participated in combat with the 
enemy, meaning participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, as opposed to having served in a general 
"combat area" or "combat zone".  See VAOPGCPREC 12-99 
(October 18, 1999).  Accordingly, the Board concludes that 
the relaxed evidentiary standard afforded by section 1154(b) 
does not apply in this case and, to establish that a shrapnel 
wound to the right knee was sustained in service, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed injury or 
event.  See West (Carlton), 7 Vet. App. at 76; Zarycki, 6 
Vet. App. at 98. 

Concerning this, the veteran has submitted several lay 
statements of people who have known him since he was 
discharged from service in 1946 and who have stated that they 
recall that he had a right knee injury when he came home from 
service.  No one recalled a shrapnel injury to the knee or 
any other particular information about the knee injury.  
Although lay evidence is competent to show that the veteran 
had right knee symptoms which were subject to observation and 
description by a lay person, lay evidence is not competent as 
to a diagnosis of a specific right knee disease or injury or 
other medical matters.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For example, the lay statements submitted 
are not competent to show that the veteran had arthritis 
within a year after service or to show that he was suffering 
from a particular injury to the knee, such as a shrapnel 
injury or a knee strain, etc.  Therefore, the Board may 
assign no probative value to the lay statements in this 
regard.  

With regard to service connection for arthritis on a 
presumptive basis because it manifested itself to a degree of 
10 percent or more within a year of separation from service, 
the Board notes that there is no evidence relevant to service 
connection on this basis.  Thus, the evidence preponderates 
against a claim for service connection for a right knee 
disability on this basis.  Accordingly, the Board concludes 
that arthritis of the right knee may not be presumed to have 
been incurred in active service, and the claim for service 
connection on this basis must be denied.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  

In addition, the Board also notes that lay evidence as to 
symptoms of a right knee disability since 1946 cannot serve 
to bridge the decades-long evidentiary gap in this case 
between active service and the earliest medical evidence of a 
right knee disability.  VA regulations recognize evidence 
providing a "continuity of symptomatology" for the purposes 
of showing the existence of a chronic disease in service, 
only where there is some "condition noted during service" 
that was not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.)  Thus, evidence showing a continuity of 
symptomatology is contemplated by VA regulations as 
supporting a claim for service connection for a condition 
only in a situation where some condition was noted in service 
but was not determined to be chronic or where there is a 
question about its chronicity.  In that situation-i.e., when 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology is 
required to support the claim for service.  However, this 
provision does not contemplate that continuity of 
symptomatology, as shown by lay descriptions of symptoms 
alone, is sufficient evidence to bridge a lengthy gap of time 
after service without any objective or medical evidence of 
disability where no condition at all was noted in service or 
where service records have been lost and a claim was not 
filed for decades after service.

Rather, the absence of any medical evidence in such cases 
constitutes negative evidence tending to disprove the claim 
that the veteran sustained an injury or contracted a disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of right knee 
complaints or continuing right knee symptoms for 
approximately fifty years after separation from service is 
itself evidence which tends to show that a right knee 
disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this case, 
the Board has considered the absence of any medical evidence 
of a right knee disorder for approximately fifty years after 
service and concludes that the preponderance of the evidence 
in this case is against the claim for service connection for 
a right knee disorder.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In so concluding, the Board notes that, VA regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsections (B) 
and (C)).  Because the requirements in subsections (B) and 
(C) have not been met in this case with regard to the claim 
for service connection for a right knee disorder, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am., 345 F.3d at 1355-57 (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right knee disorder.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


